Citation Nr: 1241509	
Decision Date: 12/05/12    Archive Date: 12/12/12

DOCKET NO.  10-29 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Durham, Counsel





INTRODUCTION

The Veteran served on active duty from August 1970 to June 1972.

This case comes before the Board of Veterans Appeals (Board) on appeal from an October 2009 rating decision, which granted service connection for PTSD and assigned a 10 percent evaluation, effective May 6, 2009.

The Board notes that the Veteran submitted additional literature after the statement of the case (SOC) was issued with respect to this claim.  However, as this literature does not relate to the Veteran's symptoms associated with his PTSD but instead pertains to additional disabilities for which the Veteran is claiming service connection, the Board finds no prejudice to the Veteran in proceeding to adjudicate his claim. 

In reviewing the Veteran's appeal for an increased rating, the Board has not overlooked the recent holding of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that claims for higher evaluations also include a claim for a total rating based on individual unemployability (TDIU) when the appellant claims he is unable to work due to a service connected disability).  In a November 2012 Written Brief Presentation, the Veteran's representative asserted that the Veteran's disability resulted in him switching jobs frequently after his discharge from service.  The representative acknowledged, however, that the Veteran is currently employed in a shipping department for a pharmaceutical company and has been able to maintain this employment due to an ability to work by himself.  Based on these statements, the Board finds that the representative did not intend to assert that the Veteran experiences total occupational impairment due to PTSD, and that Rice is not applicable in this case.  

Additionally, the Veteran's representative raised claims for service connection for hypertension, chronic obstructive pulmonary disease (COPD), low back pain, gastroesophageal disease (GERD), and erectile dysfunction, all as secondary to PTSD, in the November 2012 Written Brief Presentation.  Therefore, the issues of entitlement to service connection for hypertension, COPD, low back pain, GERD, and erectile dysfunction, all as secondary to PTSD, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's service-connected PTSD is manifested by irritability, anxiety, depression, a constricted or flattened affect, impaired concentration, disturbances of motivation and mood, impaired memory, and difficulty in establishing and maintaining effective work and social relationships.


CONCLUSION OF LAW

The criteria for an initial rating of 50 percent, but no more, for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).
Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

A VCAA letter dated in May 2009 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2012); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  This letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Additionally, this letter informed the Veteran how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Furthermore, for initial rating claims or claims for an earlier effective date, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement (NOD) with the rating or the effective date of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant VA medical records are in the claims folder.  All records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  The Board finds that the record contains sufficient evidence to make a decision on the claim.  VA has fulfilled its duty to assist.

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2012).

The RO provided the Veteran with a VA examination with regard to his service-connected PTSD in September 2009.  There is no objective evidence indicating that there has been a material change in the severity of this service-connected disability since he was last examined.  See 38 C.F.R. § 3.327(a) (2012).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  The Board finds that the examination in this case is adequate upon which to base a decision with regard to this claim and that a new VA examination need not be conducted at this time. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2012).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2012).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2012).  Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board notes that the Veteran's service-connected PTSD is evaluated under Diagnostic Code 9411.  The regulations establish a general rating formula for mental disabilities.  See 38 C.F.R. § 4.130 (2012).  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's disability that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

The criteria for a 10 percent rating are:

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

The criteria for a 30 percent rating are:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

The criteria for a 50 percent rating are:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2012).

Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also, Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score is, of course, just one part of the medical evidence to be considered and is not dispositive.  The same is true of any physician's statement as to the severity of a disability.  It remains the Board's responsibility to evaluate the probative value of any doctor's opinion in light of all the evidence of record.  

The Veteran is seeking entitlement to an initial increased evaluation for service-connected PTSD, which is evaluated as 10 percent disabling, effective May 6, 2009. 

The Board notes that the Veteran underwent a VA examination in September 2009.  The examiner reviewed the claims file.  The Veteran reported that he feels very jittery and anxious, get easily upset, and gets quite irritable and flies off the handle for no reason.  He reported that he sometimes just wakes up angry and snaps at people around him, mainly his live-in girlfriend.  He reported chronic poor concentration, pessimism, lack of energy, and withdrawal from people.  He has had passive suicidal thoughts in the past but none currently, and he has never made any attempts.  He reported little interest in doing things and stated that, other than work, he just sits at home and watches television on the weekends.  He reported that he does not like to go out and socialize, has no friends, and does not like being in any kind of groups or crowded situations because they make him feel nervous.  The Veteran reported that he used to have frequent nightmares but now they occur only once a month or so.  The Veteran reported being emotionally detached from others, feeling numb, and not having much interest in doing things.  He avoids things that remind him of Vietnam, such as loud noises, conversations about the same, war movies, and fireworks.  He reported being very irritable and hyperalert, always looking over his shoulder, and having a startle response.  He reported having anger outbursts, difficulty concentrating, and chronic depression.  

The Veteran reported in the past 4 years, since he has essentially quit substances, he has found a steady job at the McKesson Company, where he works in shipping department.  The Veteran reported no problems on the job because he works by himself without any other people around.  He reported that he had great difficulty working in a group with others and would often get into it verbally with co-workers.  However, his performance is good when he works by himself, and he does not report any reprimands or poor evaluations.  Other than work, as mentioned above, he has very little social activity.  The Veteran reported that his 13-year relationship with his live-in girlfriend is poor because she always complains that he is irritable and snapping at her.  He reported not being too close to any of his 6 children, except the youngest, with whom he speaks on occasion.  He also reported not being close with his 8 siblings and only talking to them on an occasional basis.  

The examiner noted that the Veteran was well developed, well nourished, appropriately dressed and groomed, and alert and oriented times three.  He was cooperative and verbal and able to give a good history.  His affect was mildly constricted.  His mood appeared anxious and dysphoric.  Psychomotor activity was normal.  He expressed no suicidal or homicidal ideations.  There was no evidence of hallucinations, delusions, or formal thought disorder.  His recent and remote memory appeared intact.  Concentration was poor, fund of knowledge was good, intelligence was average, and insight and judgment was fair.  The Veteran's GAF score was recorded at 50.  The examiner determined that the Veteran appeared to have mild impairment in his current occupational ability, as evidenced by the fact that he is able to perform adequately in situations where he is by himself without contact with others.  However, in the current situation, he reported satisfactory job performance with no reprimands for poor performance.  The examiner noted that the Veteran appeared to have a fairly severe degree of social dysfunction, as characterized by the fact that he is isolated, has no friends, has little to no contact with family members, and even has a fairly fragile, uneasy relationship with his live-in girlfriend of 13 years.  The examiner classified the Veteran's overall severity as being of a moderate degree.  

The Board has also reviewed the relevant VA treatment records.  In an October 2008 VA treatment record, the Veteran reported uncontrolled anger outbursts and depression.  He denied suicidal/homicidal intention or ideations.  In a December 2008 VA treatment record, the Veteran reported getting irritable and angry easily.  He occasionally feels depressed.  The Veteran denied homicidal and suicidal ideation or intent.  The Veteran's affect was noted as flat at times and within normal limits otherwise.  He was oriented in all 3 spheres.  He denied hallucinations and delusions.  The physician noted that the Veteran appeared anxious with no major complaints other than related to irritability.  His GAF score was noted as 65.     

In a separate December 2008 VA treatment record, the Veteran reported having problems with anger and nervousness over the past 30 years.  The Veteran reported that he mostly watches television for leisure.  He does not interact with others.  His girlfriend will try to get him to go out with her.  He will go out on rare occasions, but he does not feel comfortable in crowds and tends to avoid them when possible.  The Veteran reported poor relationships with his children and that his girlfriend complains that he snaps at her.  The Veteran reported that he is close to his mother.  The Veteran reported that he is distant from most of his siblings but is close to the ones who care for his mother.  He reported that his last episode of violence was 10 years ago while using alcohol and drugs heavily.  The Veteran was noted as alert and oriented to time, place, person, and situation.  He reported poor short-term memory impairment.  He was neatly groomed with adequate hygiene.  His affect was of full range.  His speech was generally normal with regard to production, volume, content, and clarity.  He had no hallucinations or delusions.  He denied current suicidal and homicidal ideation but indicated that such ideation was present in the past.  Specifically, the Veteran reported that he had suicidal thoughts in the past due to chronic pain.  He reported having no plan or intent, however, passing thought.  The Veteran reported past homicidal thoughts a few yeas ago toward a co-worker who he felt disrespected him.  The Veteran had no impairment of thought process or communication.    

In a July 2009 VA treatment record, the Veteran reported that he was doing well at the time.  In an August 2009 VA treatment record, the Veteran reported that, when he wakes up in a bad mood, he snaps at people and gets irritable, but his medication calms him down.  The Veteran was noted as being well groomed with good personal hygiene and good eye contact.  His speech was fluent and spontaneous with regular rate.  His mood was euthymic and his affect was bright.  He denied suicidal or homicidal ideation.  He had limited insight and no formal thought disorder.  He was noted as having a GAF score of 65.  In a separate August 2009 VA treatment record, the Veteran complained of depression.  It was noted that the Veteran's PTSD symptoms are controlled, treated with citalopram, buspirone, and trazodone.

The claims file also contains a March 2007 statement from the Veteran's girlfriend attesting to his moodiness, his dislike of crowds, and his tendency to isolate himself. 

Upon review of the evidence of record, the Board concludes that the Veteran's PTSD should be evaluated as 50 percent disabling from May 6, 2009, the date that the Veteran submitted his claim, to the present.  The Board notes that, for the duration of this time period, the evidence of record does not reflect that the Veteran has demonstrated circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impaired judgment; or impaired abstract thinking.  However, the Veteran reported consistent difficulty in establishing and maintaining effective work and social relationships, disturbances of motivation and mood, impaired memory and concentration, anxiety, depression, and irritability, and he was noted as having a flattened affect.  Moreover, the Board notes that the Veteran's GAF score was recorded at a 50 at the September 2009 VA examination.  According to the GAF scale, scores ranging from 41 to 50 can reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See DSM-IV at 47.  Therefore, upon consideration of all relevant medical and lay evidence of record, the Board finds that the Veteran's PTSD warrants the assignment of a 50 percent disability rating for the entire period of time on appeal.
The Board has considered whether the Veteran meets the criteria for an evaluation in excess of 50 percent.  However, the Board ultimately finds that the majority of the criteria for a 70 percent evaluation have not been met on a consistent basis for the period of time on appeal, and the Veteran's PTSD symptoms are more in keeping with the criteria for a 50 percent evaluation.  Specifically, the evidence of record does not reflect that the Veteran's PTSD manifests with obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near continuous panic or depression affecting the ability to function independently, appropriately, or effectively; spatial disorientation; or neglect of personal appearance and hygiene.  The Board notes that the Veteran has reported irritability and indicated that he snaps at people and becomes angry easily.  However, there is no indication that his PTSD has manifested in periods of violence during the period of time on appeal.  In a December 2008 VA treatment record, the Veteran reported that his last episode of violence was 10 years ago while using alcohol and drugs heavily.  There has been no indication of violence since this time.  Moreover, the Board notes that the Veteran reported having had thoughts of suicide in the past.  However, the Veteran repeatedly denied current suicidal ideation in all available medical records.  While the Veteran has reported significant impairment in his ability to establish and maintain effective relationships, to include with co-workers, the Board notes that the Veteran has managed to maintain a relationship with his live-in girlfriend for over 13 years.    

Therefore, the Board ultimately finds that a higher rating of 70 percent evaluation is not warranted for the period of time on appeal, because the Veteran is not shown to have experienced a degree of occupational and social impairment so severe as to result in deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  While the Veteran's PTSD does manifest in significant social impairment, the September 2009 VA examiner specifically determined that the Veteran appeared to have mild impairment in his current occupational ability as evidenced by the fact that he is able to perform adequately in situations where he is by himself without contact with others, and in the current situation, the Veteran reported satisfactory job performance with no reprimands for poor performance.  Moreover, the examiner classified the Veteran's overall severity as being of a moderate degree.  Therefore, for these reasons, the Board concludes that an evaluation in excess of 50 percent is not warranted for any period of time on appeal.   

In rendering this decision, the Board notes that the Veteran's GAF score has been recorded as 50 and as 65 throughout the period of time on appeal.  According to the GAF scale, scores ranging from 41 to 50 can reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See DSM-IV at 47.  Scores ranging 61 to 70 can reflect some mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id.  The Board has considered the Veteran's GAF scores and finds that the Veteran's 50 percent rating adequately compensates him for his symptoms associated with his PTSD.  

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected PTSD is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In summary, the Board concludes that the preponderance of the evidence supports an initial increased rating to 50 percent for the Veteran's service-connected PTSD, effective May 6, 2009.  The Board concludes that the preponderance of the evidence is against the claim for a rating higher than 50 percent for any period of time on appeal.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application as there is not an approximate balance of evidence.  See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings has been considered and is not for application.  See Fenderson, supra.


ORDER

Entitlement to an initial evaluation of 50 percent for service-connected PTSD is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


